            Case 2:18-cv-00268-JS Document 54 Filed 07/02/19 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

---------------------
 FLEETWOOD SERVICES, LLC, ROBERT L.
 FLEETWOOD and PAMELA A. FLEETWOOD,                      Civil Action No. 18-cv-00268 (JS)
 individually and on behalf of all others similarly
 situated,

                              Plaintiffs,

       v.

COMPLETE BUSINESS SOLUTIONS GROUP,
INC. d/b/a PAR FUNDING; PRIME TIME
FUNDING, LLC; JOHN AND JANE DOES

                              Defendants.



                                        SCHEDULING ORDER

       AND NOW, this 2nd of July, 2019, it is ORDERED the schedule in the above-captioned

matter is as follows:

       • Plaintiffs shall have until July 19, 2019 to seek leave to file an Amended Complaint;

       • Parties shall exchange initial document demands no later than August 12, 2019;

       • Fact discovery deadline is November 27, 2019;

       • Plaintiffs’ expert report is due by December 10, 2019;

       • Defendant’s expert report is due by January 6, 2020;

       • Expert depositions, if any, are to be completed by January 24, 2020;

       • Dispositive motions are due by February 7, 2020;

       • Responses to dispositive motions are due by February 21, 2020;

       • Replies in support of dispositive motions are due by March 6, 2020;
              Case 2:18-cv-00268-JS Document 54 Filed 07/02/19 Page 2 of 2




       • A teleconference to discuss settlement shall take place on March 6, 2020, at 11:00
         a.m. Counsel for Plaintiff is to initiate the call;

       • Motions in Limine are due March 13, 2020;

       • Responses to motions in Limine are due March 27, 2020;

       • Pre-trial memoranda are due by April 3, 2020;

       • Joint exhibit binder is to be submitted to chambers no later than 4:30 p.m. the day prior
         to trial;

       • A final pre-trial conference is scheduled for April 7, 2020, at 9:30 a.m. in Courtroom
         14B.

       • This matter is in the April 13, 2020 trial pool.




                                                            BY THE COURT:



                                                            /s/ Juan R. Sánchez
                                                            Juan R. Sánchez, C.J.




23010329v.1
